J-S13024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

JARED HENKEL

                            Appellant                     No. 1022 WDA 2014


                   Appeal from the PCRA Order June 4, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0005481-2002
                                          CP-02-CR-0005955-2002
                                          CP-02-CR-0005956-2002


BEFORE: BENDER, P.J.E., MUNDY, J., and STABILE, J.

JUDGMENT ORDER BY MUNDY, J.:                               FILED APRIL 21, 2015

       Appellant, Jared Henkel, appeals from the June 4, 2014 order,

dismissing as untimely his second petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.              After careful

review, we affirm.

       On October 21, 2003, a jury convicted Appellant of two counts of

kidnapping and one          count each of second-degree           murder, robbery,

aggravated assault, and simple assault.1            On January 22, 2004, the trial

court imposed an aggregate sentence of life imprisonment without the

____________________________________________


1
  18 Pa.C.S.A. §§ 2901(a),               2502(b),   3701(a)(1),   2702(a)(1),   and
2701(a)(1), respectively.
J-S13024-15


possibility of parole. On November 14, 2007, this Court affirmed Appellant’s

judgment of sentence, and our Supreme Court denied his petition for

allowance of appeal on August 25, 2008. Commonwealth v. Henkel, 938
A.2d 433 (Pa. Super 2007), appeal denied, 955 A.2d 356 (Pa. 2008).

Appellant did not file a petition for a writ of certiorari with the United States

Supreme Court.     As a result, his judgment of sentence became final on

November 24, 2008. See generally 42 Pa.C.S.A. § 9545(b)(3); U.S. S. Ct.

R. 13(1).   Thereafter, Appellant filed his first, timely PCRA petition, which

the PCRA court denied on February 17, 2012. On April 11, 2014, an en banc

panel of this Court affirmed the denial of Appellant’s PCRA petition, and our

Supreme Court denied Appellant’s petition for allowance of appeal on

October 21, 2014.     Commonwealth v. Henkel, 90 A.3d 16 (Pa. Super.

2014) (en banc), appeal denied, 101 A.3d 785 (Pa. 2014).

      Appellant filed the instant petition on May 7, 2014, which was during

the pendency of the appeal period of his first PCRA petition.       “[W]hen an

appellant’s PCRA appeal is pending before a court, a subsequent PCRA

petition cannot be filed until the resolution of review of the pending PCRA

petition by the highest state court in which review is sought, or upon the

expiration of the time for seeking such review.” Commonwealth v. Lark,

746 A.2d 585, 588 (Pa. 2000). On May 8, 2014, Appellant filed his petition

for allowance of appeal with our Supreme Court from this Court’s April 11,

2014 decision affirming the denial of his first PCRA. Thus, on June 4, 2014,


                                      -2-
J-S13024-15


at the time the PCRA court dismissed his second PCRA petition as untimely,

Appellant’s petition for allowance of appeal regarding his first PCRA petition

was still pending with our Supreme Court.           Accordingly, the second PCRA

petition was premature under Lark.             Therefore, the PCRA court correctly

determined that it was prevented from addressing the merits of Appellant’s

second PCRA petition.2

       Accordingly, we affirm the June 4, 2014 order dismissing Appellant’s

PCRA petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




____________________________________________


2
 To the extent that our analysis differs from the PCRA court’s, we note that
we may affirm the PCRA court on any legal basis supported by the record.
Commonwealth v. Doty, 48 A.3d 451, 456 (Pa. Super. 2012).



                                           -3-